Citation Nr: 0631232	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  03-15 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
disabling for 
service-connected left shoulder impingement, with superior 
labral anteroposterior lesion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1981 to May 2002, 
when he retired.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas (RO).


FINDING OF FACT

The veteran's left shoulder impingement, with superior labral 
anteroposterior (SLAP) lesion, is manifested by marked 
osteoarthritis; flexion to 160 degrees; abduction to 100 
degrees; external rotation to 50 degrees; and internal 
rotation to 75 degrees.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent disabling for 
service-connected left shoulder impingement, with SLAP 
lesion, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5202 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased initial evaluation for a left shoulder impingement 
with SLAP lesion, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  
Prior to initial adjudication of the veteran's claim for an 
increased evaluation, a letter dated in February 2005 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The veteran's service medical 
records and VA medical treatment records have been obtained; 
the veteran has not identified any pertinent private medical 
records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was accorded a fee-based examination in January 2002, 
and VA examinations in August 2002, July 2005, November 2005, 
and May 2006.  38 C.F.R. § 3.159(c)(4).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

By a June 2002 rating decision, service connection was 
granted for left shoulder impingement with SLAP lesion, and a 
noncompensable evaluation assigned under Diagnostic Code 
5299-5202, effective May 1, 2002, the day following the 
veteran's separation from service.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5202; see also 38 C.F.R. § 3.400 (2006).  
By a January 2003 rating decision, the evaluation was 
increased to 20 percent disabling, also effective May 1, 
2002.  The hyphenated diagnostic code used in rating the 
veteran's disability was intended to show that the Schedule 
does not contain a specific rating code for shoulder 
impingement; instead, it is rated by analogy to impairment of 
the humerus under Diagnostic Code 5202.  See 38 C.F.R. § 4.27 
(2006).

Review of the veteran's service medical records show no 
evidence of a left shoulder injury.  However, during his fee-
based pre-separation examination in January 2002, the veteran 
reported initially injuring his left shoulder while moving 
furniture in December 2001, approximately six months prior to 
separation from service.  He related that he currently 
experienced pain, weakness, recurrent subluxation, 
inflammation, instability, fatigue, and limited range of 
motion, resulting in sleep interference.  However, the 
examiner noted that the veteran had not undergone any 
surgery, been prescribed medication, or obtained prosthetic 
implants.  Physical examination showed left shoulder flexion 
was to 105 degrees, abduction was to 100 degrees, external 
rotation was to 40 degrees, and internal rotation was to 50 
degrees.  The examiner noted that the ranges of motion were 
additionally limited by pain.  
X-rays showed a normal left shoulder, with well-maintained 
joint space, and no soft tissue calcifications.  

Subsequent to the veteran's separation from service in May 
2002, a VA joints examination was conducted in August 2002.  
Physical examination was notable for internal rotation to 
only 30 degrees, and that the veteran experienced pain on 
external rotation with resistance.  A September 2002 left 
shoulder multiresonant image (MRI) showed a nondisplaced 
labral tear and marked osteoarthritis.  The diagnosis was 
left shoulder pain and impingement, with SLAP lesion.

During his November 2005 VA examination, the veteran reported 
that his primary left shoulder impingement symptom was pain, 
especially with repetitive movement, affecting the left 
shoulder ranges of motion.  His pain level was constant at 
6/10 or 7/10, with exacerbations to 10/10 when he tried to do 
work that required him to lift his arm above his head.  
Physical examination showed tenderness at the 
acromiclavicular (A/C) joint; all ranges of motion were 
limited due to pain.  Specifically, flexion was to 160 
degrees, with painful motion from 100 to 160 degrees; 
abduction was to 100 degrees, with painful motion from 45 to 
100 degrees; external rotation was to 50 degrees, with 
painful motion from 25 to 50 degrees; and internal rotation 
was to 75 degrees, with painful motion from 45 to 75 degrees.  
X-rays showed significant A/C arthritis, a large inferior 
spur at the distal clavicle, and moderate glenohumeral 
arthritis.  The examiner noted that the veteran's primary 
functional impairment was related to pain with activity and 
motion, but that he did not have significant functional 
impairment due to fatigue, weakness, or instability.  

During the May 2006 VA joints examination, the veteran 
reported that no change in his condition had occurred since 
November 2005; no physical examination of the left shoulder 
was conducted.

The veteran is right-handed, so his left shoulder disability 
affects his minor upper extremity.  Full range of motion of 
the shoulder is measured from 0 degrees to 180 degrees for 
forward elevation, 0 to 180 degrees for shoulder abduction, 
and 0 to 90 degrees for external and internal rotation.  38 
C.F.R. § 4.71a, Plate I (2006).  

Under Diagnostic Code 5202, a 20 percent disabling evaluation 
is warranted for malunion of the minor arm humerus with 
marked or moderate deformity, or for recurrent dislocation of 
the minor arm humerus at the scapulohumeral joint.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5202.  However, in this case, 
the evidence does not support an initial evaluation greater 
than 20 percent disabling under Diagnostic Code 5202.  There 
is no evidence of only fibrous union of the humerus of the 
minor arm, as would be required for a 40 percent disabling 
evaluation, nonunion of the humerus (flail joint), as would 
be required for a 50 percent disabling evaluation, or loss of 
the head of the minor arm humerus (flail shoulder), as would 
be required for the maximum 70 percent disabling evaluation.  
Id.  

The Board has also considered other diagnostic codes 
pertaining to the shoulder and arm.  However, Diagnostic 
Codes 5200 and 5203 do not apply because there is no evidence 
that the veteran has ankylosis of the minor arm 
scapulohumeral articulation or impairment of the clavicle or 
scapula.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5203 
(2006).  Additionally, there is no evidence that supports an 
evaluation greater than 20 percent disabling under Diagnostic 
Code 5201, which contemplates limitation of motion of the 
minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2006).  
As noted above, on VA examination in January 2002, flexion 
was to 105 degrees, abduction was to 100 degrees, external 
rotation was to 40 degrees, and internal rotation was to 50 
degrees.  Additionally, on VA examination in November 2005, 
flexion was to 160 degrees, abduction was to 100 degrees, 
external rotation was to 50 degrees, and internal rotation 
was to 75 degrees.  Because there is no evidence that the 
motion of the left arm was or is limited, in any of these 
ranges, to 25 degrees from the veteran's side, the next 
higher evaluation of 30 percent disabling is not warranted.  
Id.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of 
Appeals for Veterans' Claims held that 38 C.F.R. §§ 4.40, 
4.45 (2006) were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated.  Therefore, 
"functional loss" of a musculoskeletal disability must be 
considered separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
at 206.  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40.  
Factors involved in evaluating, and rating, disabilities of 
the joints include: weakness; fatigability; lack of 
coordination; restricted or excess movement of the joint; or, 
pain on movement.  38 C.F.R. § 4.45.  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors that must 
be considered when rating the veteran's joint injury.  
DeLuca, 8 Vet. App. at 206-07.

Although the medical evidence shows that the veteran 
experiences functional loss due to pain which limits his left 
shoulder ranges of motion, these ranges of motion are not 
limited to the extent that would warrant a rating in excess 
of the currently assigned 20 percent disabling evaluation.  
See 38 C.F.R. §§ 5251, 5252, 5253 (2006).  The November 2005 
VA examination showed that painful flexion began at 100 
degrees from the veteran's side, and painful abduction began 
at 45 degrees from the veteran's side.  As neither flexion 
nor abduction were noted to be painful at 25 degrees or less 
from the veteran's side, as would be required for the next 
highest evaluation of 30 percent disabling, a rating in 
excess of the currently assigned 20 percent disabling 
evaluation is not warranted on the basis of functional loss.  

The Board has also considered the issue of whether the 
veteran's service-connected left shoulder impingement 
presents an exceptional or unusual disability picture so as 
to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extraschedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b) (2006); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  In this regard, the 
Board notes that the evidence does not show that the 
veteran's service-connected left shoulder impingement 
interferes markedly with employment beyond that contemplated 
in the assigned rating, nor does it warrant frequent periods 
of hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  

The veteran reported during his VA examinations that his left 
shoulder disability prohibited him from doing certain types 
of household chores, but that it did not interfere with his 
activities of daily living.  There is no evidence that it 
interfered with his ability to maintain employment.  The 
veteran has had no surgeries or other invasive treatment for 
his left shoulder disability, and the record does not show 
that he was ever hospitalized for its treatment.  Therefore, 
in the absence of such factors, the criteria for submission 
for consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) (1) are not met.  Accordingly, the RO's 
decision not to refer this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
was correct.

Ultimately, the 20 percent disabling evaluation currently 
assigned best approximates the level of disability caused by 
the veteran's service-connected left shoulder impingement.  
This evaluation is effective as of the day following the 
veteran's separation from service, i.e., May 1, 2002.  See 38 
C.F.R. § 3.400.  After review of the record, there is no 
medical or other evidence that would support a rating in 
excess of 20 percent for left shoulder impingement with SLAP 
lesion at any time subsequent to May 1, 2002.  Id.; 
Fenderson, 12 Vet. App. at 119.

For these reasons, the preponderance of the evidence is 
against the veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 20 percent disabling for 
service-connected left shoulder impingement, with SLAP 
lesion, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


